Citation Nr: 1613360	
Decision Date: 04/01/16    Archive Date: 04/13/16

DOCKET NO.  09-40 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a dental disorder, to include as secondary to the service-connected anxiety neurosis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to November 1972. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in February 2009 of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The Veteran perfected a timely appeal.

The Veteran requested a hearing before a Veterans Law Judge.  In June 2012, the RO notified him of a hearing scheduled in July 2012, but before the hearing, in a statement in June 2012, the Veteran withdrew his request for a hearing.

In August 2012, the Board remanded this appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  The appeal has now been returned to the Board for appellate disposition.

The Veteran's paperless claims files were also reviewed and considered in preparing this decision, along with his paper claims file. 


FINDING OF FACT

The Veteran's current occlusal disease with xerostomia is shown to be etiologically related to his service-connected anxiety neurosis.


CONCLUSION OF LAW

Service connection for occlusal disease with xerostomia, secondary to the service-connected anxiety neurosis, is established.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the fully favorable determination in this case, no further discussion of compliance with VA's duty to notify and assist is necessary.  

The Veteran has asserted that service connection should be established for a dental disorder, to include as secondary to his already service-connected anxiety neurosis.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d).  

In order to prevail under a theory of secondary service connection, there must be: (1) evidence of a current disorder; (2) evidence of a service-connected disability; and, (3) medical nexus evidence establishing a connection between the service-connected disability and the current disorder.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

In addition, the regulations provide that service connection is warranted for a disorder that is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Any additional impairment of earning capacity resulting from an already service-connected disability, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected disability, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary disorder, the secondary disorder shall be considered a part of the original disability.  Id.

The Board notes that 38 C.F.R. § 3.310 was amended, effective October 10, 2006.  Under the revised § 3.310(b) (the existing provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c)), any increase in severity of a non-service-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service-connected.  In reaching this determination as to aggravation of a non-service-connected disorder, consideration is required as to what the competent evidence establishes as the baseline level of severity of the non-service-connected disease or injury (prior to the onset of aggravation by service-connected disability), in comparison to the medical evidence establishing the current level of severity of the non-service-connected disease or injury.  These findings as to baseline and current levels of severity are to be based upon application of the corresponding criteria under the Schedule for Rating Disabilities (38 C.F.R. part 4) for evaluating that particular non-service-connected disorder.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2014); Baldwin v. West, 13 Vet. App. 1 (1999); see 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); see 38 C.F.R. § 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

As noted above, the first element of secondary service connection requires evidence of a current disorder.  Here, a current diagnosis has been established.  In an October 2008 medical opinion, T.T., D.D.S., diagnosed the Veteran with occlusal disease.  An April 2013 VA treatment record documents that the Veteran was prescribed a dental occlusal guard.  At the January 2013 VA examination, the Veteran was diagnosed with xerostomia.  Thus, the Veteran has satisfied the first element of secondary service connection.

As stated above, the second element of secondary service connection requires evidence of a service-connected disability.  Here, the Veteran is currently service-connected for anxiety neurosis.  Thus, the Veteran has satisfied the second element of secondary service connection.
 
As previously mentioned, the third element of secondary service connection requires medical nexus evidence establishing a connection between the service-connected disability and the current disorder.  In this regard, there are positive and negative medical opinions of record.  It is to be noted that the Board is not free to substitute its own judgment for as such a medical expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  However, the Board is required to assess the credibility and weight to be given to the evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  

Regarding the positive evidence of record, the Veteran submitted a statement from T.T., D.D.S., dated in October 2008, who expressed the opinion that it was as likely as not that the Veteran had occlusal disease, which was more likely than not exacerbated by anxiety disorder.  The Veteran's treating dentist reasoned that emotional and physical stresses are most commonly demonstrated in a myriad of ways.  Headaches, neck and shoulder pain, TMJ dysfunction, premature wear, pulpitis and advanced periodontal breakdown are among the principal etiologies of occlusal disease.  T.T., D.D.S., stated that grinding and clenching over a number of years created a destructive pattern that has taken a toll on the Veteran's dentition.  As a result, the Veteran's entire dentition has required full coverage crowns.  The dentist stated that the Veteran wears a night guard to protect against these destructive forces daily.  T.T., D.D.S. noted that bruxism was multifactorial and that emotional stress or anxiety was as likely as not to have contributed to the Veteran's need for extensive dental treatment.  T.T., D.D.S., did not review the Veteran's claims file in providing his opinion.

Regarding the negative evidence of record, the Veteran was afforded a VA examination in January 2013.  Following a review of the claims file and a physical examination of the Veteran, the VA examiner determined that the Veteran's currently diagnosed xerostomia was at least as likely as not (50 percent or greater probability) due to or the result of the Veteran's service-connected disability.  The examiner reasoned that the Veteran's prescribed medications would have the predicated side effect of xerostomia.  Xerostomia would increase his risk for dental caries as the Veteran claims.  The examiner also found that it was less likely as not that the Veteran's claimed TMJ condition was connected or worsened by an already service-connected disability.  The examiner stated that the natural progression as not altered or worsened by any event and/or condition that occurred and/or expressed during active service.  The examiner did not provide any rationale in providing the negative nexus medical opinion.

The Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  When considering the Veteran's lay statements regarding the etiology of his current dental disorder and the medical evidence of record, the Board finds that the evidence is in equipoise.  Thus, in giving the Veteran the benefit of the doubt, secondary service connection is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

The claim of entitlement to service connection for occlusal disease with xerostomia, secondary to the service-connected anxiety neurosis, is granted.



____________________________________________
WAYNE M. BRAEUER  
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


